Exhibit 10.2

Execution Version

WAIVER AGREEMENT

This Waiver Agreement (this “Waiver Agreement”) is entered into as of March 25,
2014, by and among (i) SILICON VALLEY BANK, a California corporation with a loan
production office located at 555 Mission St., Suite 900, San Francisco,
California 94105 (“Bank”), and (ii) REAL GOODS ENERGY TECH, INC., a Colorado
corporation (“Real Goods Energy”), REAL GOODS TRADING CORPORATION, a California
corporation (“Real Goods Trading”), ALTERIS RENEWABLES, INC., a Delaware
corporation (“Alteris”) and REAL GOODS SYNDICATED, INC., a Delaware corporation
(“Syndicated”, and together with Real Goods Energy, Real Goods Trading and
Alteris, individually and collectively, jointly and severally, the “Borrower”).

1. DESCRIPTION OF EXISTING INDEBTEDNESS AND OBLIGATIONS. Among other
indebtedness and obligations which may be owing by Borrower to Bank, Borrower is
indebted to Bank pursuant to a loan arrangement dated as of December 19, 2011,
evidenced by, among other documents, a certain Loan and Security Agreement,
dated as of December 19, 2011, as amended by a certain First Loan Modification
Agreement, dated as of August 28, 2012, as further amended by a certain Second
Loan Modification and Reinstatement Agreement, dated as of November 13, 2012, as
further amended by a certain Third Loan Modification Agreement, dated as of
March 27, 2013, as further amended by a certain Joinder and Fourth Loan
Modification Agreement, dated as of September 26, 2013 and as further amended by
a certain Fifth Loan Modification Agreement, dated as of November 5, 2013 (as
amended, the “Loan Agreement”). Capitalized terms used but not otherwise defined
herein shall have the same meaning as in the Loan Agreement.

2. DESCRIPTION OF COLLATERAL Repayment of the Obligations is secured by (i) the
Collateral as described in the Loan Agreement, (ii) that certain Security
Agreement, dated as of December 19, 2011, between the Secured Guarantor and Bank
(as amended, the “Security Agreement”), and (ii) the “Intellectual Property
Collateral”, as such term is defined in that certain IP Agreement, dated as of
September 26, 2013, by and between Bank and Borrower (together with any other
collateral security granted to Bank, the “Security Documents”).

Hereinafter, the Loan Agreement, together with all other documents executed in
connection therewith evidencing, securing or otherwise relating to the
Obligations shall be referred to as the “Existing Loan Documents”.

3. ACKNOWLEDGMENT OF DEFAULTS; WAIVER. Borrower acknowledges that it is
currently in default under the Loan Agreement by its failure to comply with the
minimum EBITDA financial covenant contained in former Section 6.9(b) of the Loan
Agreement for the quarterly compliance period ended December 31, 2013 (the
“Existing Default”). Bank hereby waives Borrower’s Existing Default for the
compliance period indicated above. Bank’s waiver of Borrower’s compliance with
said Existing Default shall apply only to the foregoing specific compliance
period. The Borrower hereby acknowledges and agrees that except as specifically
provided in this Section and in Section 5 below, nothing in this Section or
anywhere in this Waiver Agreement shall be deemed or otherwise construed as a
waiver by the Bank of any of its rights and remedies pursuant to the Existing
Loan Documents, applicable law or otherwise.

4. WAIVER OF FINANCIAL COVENANT TESTING. Bank hereby waives testing of the
minimum EBITDA financial covenant contained in Section 6.9(b) of the Loan
Agreement solely for the quarterly compliance period ending March 31, 2014.
Bank’s waiver of testing shall only apply to the minimum EBITDA financial
covenant, and only for the specific compliance period described above, and shall
not constitute a continuing waiver. Borrower hereby acknowledges and agrees
that, except as specifically provided herein and in Section 4 above, nothing in
this Section or anywhere in this Waiver Agreement shall be deemed or otherwise
construed as a waiver by the Bank of any of its rights and remedies pursuant to
the Loan Documents, applicable law or otherwise.

5. FEES. Borrower shall pay to Bank a waiver fee equal to Ten Thousand Dollars
($10,000), which fee shall be due and payable on the date hereof and shall be
non-refundable and deemed fully earned as of the date hereof. Borrower shall
also reimburse Bank for all legal fees and expenses incurred in connection with
the Existing Loan Documents and this Waiver Agreement.



--------------------------------------------------------------------------------

6. FINAL PAYMENT FEE. In addition to the fees and expenses described above, on
or before the Term Loan Maturity Date, Borrower shall pay to Bank a final
payment fee equal to One Hundred Fifty Thousand Dollars ($150,000) (the “Final
Payment Fee”), which final payment fee shall be fully earned as of the date
hereof and shall be non-refundable when paid. For purposes of clarification,
this Final Payment Fee is the same Final Payment Fee referenced in the Fifth
Loan Modification, and not an additional Final Payment Fee

7. CONSISTENT CHANGES. The Existing Loan Documents are hereby amended wherever
necessary to reflect the changes described above.

8. RATIFICATION OF LOAN DOCUMENTS. Borrower hereby ratifies, confirms, and
reaffirms all terms and conditions of the Loan Agreement and each other Loan
Document, and of all security or other collateral granted to the Bank, and
confirms that the indebtedness secured thereby includes, without limitation, the
Obligations.

9. NO DEFENSES OF BORROWER. Borrower hereby acknowledges and agrees that
Borrower has no offsets, defenses, claims, or counterclaims against Bank with
respect to the Obligations, or otherwise, and that if Borrower now has, or ever
did have, any offsets, defenses, claims, or counterclaims against Bank, whether
known or unknown, at law or in equity, all of them are hereby expressly WAIVED
and Borrower hereby RELEASES Bank from any liability thereunder.

10. CONTINUING VALIDITY. Borrower understands and agrees that in modifying the
existing Obligations, Bank is relying upon Borrower’s representations,
warranties, and agreements, as set forth in the Existing Loan Documents. Except
as expressly modified pursuant to this Waiver Agreement, the terms of the
Existing Loan Documents remain unchanged and in full force and effect. Bank’s
agreement to modify the Existing Loan Documents pursuant to this Waiver
Agreement in no way shall obligate Bank to make any future modifications to the
Obligations. Nothing in this Waiver Agreement shall constitute a satisfaction of
the Obligations. It is the intention of Bank and Borrower to retain as liable
parties all makers of Existing Loan Documents, unless the party is expressly
released by Bank in writing. No maker will be released by virtue of this Waiver
Agreement.

11. JURISDICTION/VENUE. Section 11 of the Loan Agreement is hereby incorporated
by reference.

12. COUNTERSIGNATURE. This Waiver Agreement shall become effective only when it
shall have been executed by Borrower and Bank.

[Signature page follows.]

 

2



--------------------------------------------------------------------------------

This Waiver Agreement is executed as of the date first written above.

BORROWER

 

REAL GOODS ENERGY TECH, INC.     REAL GOODS TRADING CORPORATION By:   /s/
Anthony DiPaolo     By:   /s/ Anthony DiPaolo Name:  

Anthony DiPaolo

    Name:  

Anthony DiPaolo

Title:  

CFO

    Title:  

CFO

ALTERIS RENEWABLES, INC.     REAL GOODS SYNDICATED, INC. By:   /s/ Anthony
DiPaolo     By:   /s/ Anthony DiPaolo Name:  

Anthony DiPaolo

    Name:  

Anthony DiPaolo

Title:  

CFO

    Title:  

CFO

BANK:

 

SILICON VALLEY BANK

By:

 

/s/ Elisa Sun

Name:

 

Elisa Sun

Title:

 

Vice President

Acknowledgment and Agreement:

The undersigned ratifies, confirms and reaffirms, all and singular, the terms
and conditions of a certain Amended and Restated Unconditional Guaranty and a
certain Amended and Restated Security Agreement, each dated as of September 26,
2013, and each document executed in connection therewith, and acknowledges,
confirms and agrees that the Amended and Restated Unconditional Guaranty,
Amended and Restated Security Agreement and each document executed in connection
therewith shall remain in full force and effect and shall in no way be limited
by the execution of this Waiver Agreement, or any other documents, instruments
and/or agreements executed and/or delivered in connection herewith.

 

REAL GOODS SOLAR, INC.

By:

 

/s/ Anthony DiPaolo

Name:

 

Anthony DiPaolo

Title:

 

CFO

 

3